DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/751,453 filed on 1/24/2020. Claims 1-6 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/24/2020, 3/12/2021, & 6/25/2021 have been considered.  The WO2013/073515 document listed on the IDS of 6/25/2021 was previously considered on the IDS of 1/24/2020, so it is not being considered again and is accordingly struck through.

Claim Rejections -35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Satou et al. (U.S. 2015/0041275).
Regarding claim 1, Satou discloses (fig. 1) A power transmission device 100 comprising: 
a clutch housing 101 that rotates with an input member; 
a plurality of driving-side clutch discs 103 are attached to the clutch housing; 
a clutch member 104 with a plurality of driven-side clutch discs 107, the clutch member coupled to an output member, the driven-side clutch discs being arranged alternately with the driving-side clutch discs of the clutch housing; 
a pressure member 110 attached to the clutch member, the pressure member moving in an axial direction of the clutch member, the pressure member, via movement in the axial direction relative to the clutch member, bringing the driving-side clutch discs and the driven-side clutch discs into press-contact or releasing a press-contact force (engaged and released state); 
a restricting member 117 attached to the clutch member, the restricting member restricting movement of the pressure member away from the clutch member by a predetermined dimension (via bolts); 
a clutch spring 112, one end of the clutch spring abutting on a surface of the restricting member and adding urging force to the pressure member in a direction where the driving-side clutch discs and the driven-side clutch discs are brought into the press-contact (as shown); and 
a press-contact assisting cam  or a back-torque limiting cam(104b, the press-contact assisting cam being capable of increasing the press-contact force of the driving-side clutch discs and the driven-side clutch discs when the pressure member and the clutch member relatively rotate to move closer to each other, if a state is established where rotational force input to the input member is transmittable to the output member, the back-torque limiting cam releasing the press-contact force of the driving-side clutch discs and the driven-side clutch discs when the pressure member and the clutch member relatively rotate to move away from each other if a 
the power transmission device transmitting the rotational force input to the input member to the output member or interrupting the rotational force through the press-contact of the driving-side clutch discs and the driven-side clutch discs or releasing the press-contact force (engaged or released state); 
when the pressure member rotates relative to the clutch member because of clearance between cam surfaces of the press-contact assisting cam or the back torque limiting cam (the cams will not be in direct contact all the time, accordingly there will be some clearance between cam surfaces), the clutch spring is capable of generating rotational resistance by the one end or the other end of the spring sliding on a surface of the restricting member or a spring seat 113 that constitutes a seat surface of the clutch spring while a side surface of the spring is held in a longitudinal direction (pgh. 0061 at least). 

Regarding claim 2, Satou discloses (fig. 1) the clutch spring is accommodated and attached in a depressed portion 111 of the pressure member 110 and 
when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque limiting cam, the one end of the spring is allowed to slide on a surface of the restricting member while an outer circumferential side surface, in the longitudinal direction, abuts and is held on an inner circumferential wall surface 111 of the depressed portion (fig. 1 and pgh. 0061 at least). 

Regarding claim 3, Satou discloses (figs. 1 and 3) the clutch spring is accommodated and attached in an accommodating member 111 on the pressure member 110 and 
when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque limiting cam, the one end of the spring is allowed to slide on a surface of the restricting member while an outer circumferential side surface of the 

Regarding claim 4, Satou discloses (fig. 1) the clutch spring is inserted and attached in a boss portion 104a provided on the clutch member 104 and 
when the pressure member rotates relative to the clutch member because of the press-contact assisting cam or the back torque limiting cam, the other end of the spring is allowed to slide on the surface of the spring seat while an inner circumferential side surface of the spring, in the longitudinal direction, abuts and is held on an outer circumferential surface of the boss portion (fig. 1 and pgh. 0061 at least).

Regarding claims 5 and 6, Satou discloses (figs. 1 and pgh. 0061) the restricting member or the spring seat is formed by hardening a sliding surface on which one end of the clutch spring slides (plate 113 is provided and is made of spring steel, which is a hardened sliding surface). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 disclose various clutch devices with power assist cams and back torque limiting cams.
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659